Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 1 of 26 PagelD 97

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
DALANEA TAYLOR; TAMMY
HEILMAN; DARLENE DEEGAN;
and ROBERT A. JONES UE,

Plaintiffs,
V. CASE NO.: 8:21-cv-00555-SDM-CPT

CHRIS NOCCO, in his official
capacity as Pasco County Sheriff,

Defendant,
/

MOTION TO DISMISS, FOR MORE DEFINITE STATEMENT, OR
FOR DETERMINATION OF MISJOINDER,
BY DEFENDANT SHERIFF

Defendant Chris Nocco, in his official capacity as Sheriff of Pasco County,
Fla., by and through undersigned counsel and pursuant to the provisions of Federal
Rules of Civil Procedure 12(b)(6), 12(e), and 20 and 21, hereby moves the Court
for an Order dismissing Plaintiff's Complaint, for more definite statement, and/or
for an Order determining that the claims of the four Plaintiffs are improperly joined
and should be separated, and states:

1. In this case, four different Plaintiffs sue the Sheriff of Pasco County
pursuant to Monell vy. Dep’t of Social Servs., 436 U.S. 658 (1978), for a multitude

of different incidents, occurring at different times, involving different deputies,

different law enforcement actions, and involving completely different
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 2 of 26 PagelD 98

circumstances and even underlying claimed constitutional violations. Plaintiffs
allege that over the course of these various incidents their First, Fourth, and
Fourteenth Amendment rights were violated. (Doc. 1, ¥ 1).

2. The Complaint as pled should be dismissed as a shotgun pleading
because it includes in single counts multiple Plaintiffs suing over discrete incidents
at different times and locations and involving very different circumstances.
Defendant cannot reasonably be expected to Answer this Complaint.

3, Moreover, it is apparent on the face of the Complaint that these claims
are improperly joined under Federal Rule of Civil Procedure 20. Defendant
believes that further pleading by Plaintiffs in the form of a more definite statement
or repleading will simply further demonstrate that the claims cannot be joined and
litigated effectively or fairly such that the Court should order them separated into
different cases under Federal Rule of Civil Procedure 21.

4. Count I, for unreasonable search and seizure as to all Plaintiffs, should
be dismissed for failure to state a claim. Plaintiffs appear in this Count to equate
every interaction they have with law enforcement, regardless of the cause or the
underlying circumstances, to be a search or seizure. (Dkt. 1, ¥ 226-233). It is
impossible to tell from the Complaint all of the incidents which involved actual
searches, whether search warrants were a factor, whether probable cause was

present for an arrest, etc. It also appears that many of the incidents alluded to in
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 3 of 26 PagelD 99

other parts of the Complaint occurred more than four years prior to the filing of
suit and so are barred by the statute of limitations. In other instances, such as a
September 2016 arrest of Plaintiff Heilman, she alleges that she pled guilty to the
offenses charged, barring a claim growing out of that incident under Heck vy.
Humphrey, 512 U.S. 477, 486 (1994), Plaintiffs should be required to identify the
date of any alleged search and seizure sued upon and to provide sufficient factual
predicate a) for the Court to determine whether said search and seizure was
constitutionally unreasonable, and b) for the Defendant to be able to ascertain
relevant defenses.

5. Count II, brought on behalf of all Plaintiffs for a violation of freedom
of association under the First Amendment, should be dismissed for failure to state
aclaim. First, to the extent that Plaintiffs bring this claim on behalf of others, i.e.
family and friends, Plaintiffs do not have standing to bring those claims. They also
fail to allege sufficient underlying facts of particular instances of such harassment
of themselves or the basis therefore, i.e. the claim that a given interaction was
because of a poorly defined “association,” that there was an intrusion of expressive
association, or that an associational right with a family member was actually
infringed upon.

6. Count Ill, a Fourteenth Amendment procedural due process claim

brought on behalf of three of the Plaintiffs, should be dismissed for failure to state
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 4 of 26 PagelD 100

aclaim. Plaintiffs again group many different incidents of law enforcement action
into a single count, making it impossible to determine what occurred, when. No
dates are provided for the inclusion on the “Targeted Person” list. And Plaintiff
does not sufficiently allege a firm right to any particular process being due.

7, Count IV, a substantive due process claim brought on behalf of all
Plaintiffs, should be dismissed for failure to state a claim. The allegations of the
Complaint do not meet the level of conscience shocking behavior required to state
such a claim. And again, Plaintiffs lump an untold number of claims and incidents
into a single count making it impossible for the Defendant to answer.

8. Count V, for a violation of equal protection under the Fourteenth
Amendment and brought on behalf of Plaintiffs Heilman, Jones, and Deegan,
should be dismissed for failure to state a claim. Plaintiffs do not allege that they
are within a protected class nor do they allege sufficient facts for any given
incident that they were subject to “class of one” type discrimination.

9. Local Rule 3.01(¢) certification, Undersigned counsel has discussed
the issues raised in this motion with Plaintiffs’ counsel, by phone and by email,
and no agreement can be reached.

-WHEREFORE, Defendant Sheriff Nocco moves the Court for entry of an
Order dismissing the Complaint, requiring a more definite statement, and finding

that the claims in the case have been improperly joined.
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 5 of 26 PagelD 101

MEMORANDUM OF LAW

Pursuant to Local Rule 3.01(a), Defendant Sheriff submits the following

Memorandum of Law in support of the instant motion.
Introduction

Plaintiff's theory of § 1983 liability is based on Monell in that Plaintiffs
contend that one policy or custom of the Sheriff in some way caused, played a role
in, or contributed to all of these incidents. While Plaintiff alleges that all of these
law enforcement encounters stem from the same root cause ~— the use of an
intelligence led policing program by the defendant (the ILP) : that does not justify
collapsing all claims into one case. |

A Monell claim has two components: a showing that there was an
underlying constitutional violation; and then that a policy or custom of the Sheriff
caused that violation. The Supreme Court and the Eleventh Circuit have held
numerous times that in the absence of an underlying constitutional tort, there can
be no viable Monell policy and custom claim. City of L.A. v. Heller, 475 U.S. 796
(1986) (“If a person has suffered no constitutional injury at the hands of the
individual police officer, the fact that the departmental regulations might have
authorized the use of constitutionally excessive force is quite beside the point.”);
Rooney v. Watson, 101 F.3d 1378 (11" Cir.1996) (unnecessary to review argument

of failure to train by sheriff when deputy did not violate a constitutional right).
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 6 of 26 PagelD 102

While it is clear that Plaintiffs seek rhetorically to combine as many claims
as they can into one lawsuit so as to create an overwhelming impression that a
singular policy is bad and is always to be faulted, that puts the cart before the
horse. An examination of the Complaint’s factual allegations demonstrates that the
legal tests as to a given underlying constitutional violation will vary from incident
to incident, and from Plaintiff to Plaintiff, such that joinder of all of the claims into
a single case is unreasonable, unfair to the Defendant, and inefficient for the Court.

A. Standard of Review.

Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a plaintiff to
provide “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). Nevertheless, “[t]o survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face.” Aschroft v. Iqbal, 556 U.S. 662,
678 (2009) (quotation and citation omitted). A claim is plausible “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Jd.

The Court is not, however, required to accept all the statements in a
complaint as true. Although the Court must accept well-pled facts as true, this
does not apply to legal conclusions. /d. (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555, 127 S.Ct. 1955 (2007) (The court is “not bound to accept as true a
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 7 of 26 PagelD 103

legal conclusion couched as a factual allegation.”)). Nor are “unwarranted
deductions of fact” in a complaint evaluated as true. Sinaltrainal v. Coca-Cola
Co., 578 F.3d 1252, 1260 (11" Cir. 2009),

Although this plausibility standard is not akin to probability, a plaintiff must
allege sufficient facts “to raise a right to relief above the speculative level.”
Twombly, 550 U.S. at 555-56. To this end, the complaint “requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of
action will not do.” Jd. at 555. Nor does a complaint suffice if it tenders “naked
assertion[s]” devoid of “further factual enhancement,” or 1f the pleadings merely
leave “open the possibility that a plaintiff might later establish some set of
undisclosed facts to support recovery.” /d. at 557 and 561. In short, the “pleading
standard Rule 8 announces does not require ‘detailed factual allegations,’ but it
demands more than an unadorned, the-defendant-unlawfully-harmed-me
accusation.” /gbal, 556 U.S. at 679 (quoting Twombly, 550 U.S. at 555).

B. Shotgun Pleadings.

The Eleventh Circuit has long bemoaned the shotgun complaint because
they make litigation unfocused, needlessly costly, and unfair to the defense to
counter. The court has described four basic categories of shotgun pleading,
including the bringing of multiple claims by multiple parties in a single count with

only vague allusion to the facts underlying each separate claim. “The unifying
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 8 of 26 PagelD 104

characteristic of all types of shotgun pleadings is that they fail to one degree or
another, and in one way or another, to give the defendants adequate notice of the
claims against them and the grounds upon which each claim rests.” Weiland v.
Palm Beach Cnty. Sheriff's Office, 792 F.3d 1313, 1321-23 (11" Cir.2015).

In particular, Florida federal district courts have dismissed shotgun
complaints where plaintiffs included multiple parties and multiple claims, covering
multiple incidents, into a single count. Chiron Recovery Center, LLC v. United
Healthcare Services, Inc., Case No. 9:18-cv-81761, 2020 WL 3547047 *5
(S.D.Fla. June 30, 2020) (“Shotgun pleading exists when multiple parties or
multiple claims for relief are merged into a single count.”); Higgins v. WXTL, Inc.,
Case No. 18-cv-21132, 2018 WL 10732988 *1 (S.D.Fla. March 29, 2018)
(“Plaintiffs Complaint alleges wrongdoing by multiple parties across multiple
transactions and is a prototypical “shotgun” pleading.”)

A shotgun pleading exists when “a reader of the complaint must speculate as
to which factual allegations pertain to which count.” Chudasama v. Mazda Motor
Corp., 123 F.3d 1353, 1359 n. 9 (11th Cir. 1997). (“Many of the factual
allegations appear to relate to only one or two counts, or to none of the counts at
all. Thus, a reader of the complaint must speculate as to which factual allegations
pertain to which count.”)

The Complaint in this case should be dismissed as shotgun pleading.
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 9 of 26 PagelD 105

C. Federal Rules of Civil Procedure 20 and 21.

Federal Rule of Civil Procedure 20 provides in pertinent part:

(a) Persons Who May Join or Be Joined.

(1) Plaintiffs. Persons may join in one action as plaintiffs if:

(A) they assert any right to relief jointly, severally, or in the alternative with
respect to or arising out of the same transaction, occurrence, or series of
transactions or occurrences; and

(B) any question of law or fact common to all plaintiffs will arise in the
action.

Federal Rule of Civil Procedure 21 provides in pertinent part:

Misjoinder of parties is not a ground for dismissing an action. On motion or
on its own, the court may at any time, on just terms, add or drop a party. The court
may also sever any claim against a party.

The purpose of Rule 20 is to promote trial convenience and expedite the final
determination of disputes, thereby preventing multiple lawsuits. Swan v. Ray, 293
F.3d 1252, 1253 (citing Alexander, 207 F.3d at 1323). “The Supreme Court has
instructed the lower courts to employ a liberal approach to permissive joinder of
claims and parties in the interest of judicial economy: “Under the Rules, the
impulse is towards entertaining the broadest possible scope of action consistent
with fairness to the parties; joinder of claims, parties and remedies is strongly
encouraged.” Alexander, 207 F.3d at 1323 (emphasis in original) (quoting United
Mine Workers v. Gibbs, 383 U.S. 715, 724 (1966)).

However, joinder should not occur where, even if the claims have some

aspect in common, management of the litigation or of trial would be unwieldy or
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 10 of 26 PagelD 106

unfair to the defense, or where the claims really do not arise out of the same
transaction or occurrence. Rhodes v. Target Corp., 313 F.R.D. 656, 659 (M.D. Fla.
2016) (citing Alexander). F'actors which the Court may consider when determining
this issue include, inter alia: (1) the time period during which the alleged acts
occurred; (ii) whether the alleged acts related to one another; (iii) whether the same
actors were involved; and (iv) whether the alleged actors were at different
geographical locations. Mascaro Aviation, LLC. V. Diamond Aircraft Industries,
Ine., Case No. 10-60556, 2011 WL 13273580 * 2 (S.D.Fla. June 14, 2011)

In Cano-Diaz v. City of Alabaster, Ala,, Case No, 2:11-cv-3448, 2012 WL
2924006 (N.D.Ala. July 7, 2012), seven Plaintiffs sued four Alabama cities under
§1983. Plaintiffs complained that the police departments of all four cities treated
Hispanic men and women unfairly with “suspicionless traffic stops and/or frisks”
in violation of the Fourth Amendment and Fourteenth Amendments, The Court
ordered that the actions be severed because “cach Plaintiff’s claims depend upon
proof of facts that, although alleged to be parallel and motivated by the same
animus, are not logically related. Each Plaintiff alleges that one or more law
enforcement officials from one of the four municipalities at different times stopped
or otherwise detained that Plaintiff. The officers cited different reasons for the
detention of the various Plaintiffs. The Plaintiffs allege that each of them was

individually harmed (by way of an alleged violation of constitutional rights) during

10
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 11 of 26 PagelD 107

those individualized detentions.” /d. * 3. “[T]he court finds that prosecution of all
Plaintiffs’ claims in one single action would most likely prejudice the Defendants,
and would result in undue expense and delay. Furthermore, trial of these claims
together would cause unnecessary jury confusion. Moreover, interests of judicial
economy are not served by trying these cases together, since the court must deal
with factually specific issues related to the elements of each constitutional claim,
and the resultant damages, for each Plaintiff and each Defendant. From the court’s
perspective, the claims can be better managed in separate cases.” Jd.

Even where joiner is permissible it is not mandatory. Rhodes, 313 F.R.D. at
659. Thus, ‘even if the technical requirements for joinder are met, the Court has
discretion to deny joinder if it determines that the addition of a party under Rule 20
will not foster the objectives of the rule, but will result in prejudice, expense[,] or
delay.’ ” Jd. (citations omitted). Where there are similarities or common aspects to
multiple claims or claimants, the Court should not allow them to be joined where
the “factual distinctions ... are too pronounced to satisfy the ‘series of transactions
or occurrences” inquiry.” Coen v. Ga. Dept. of Corrections, Case No. 5:16-cv-
00353, 2018 WL 4365503 * 8 (M.D. Ga. September 13, 2018).

D. ‘Plaintiffs’ allegations of fact demonstrate that these claims cannot
be joined together.

As to Plaintiff Taylor, she alleges that after she was released from prison,

and between 2017 and 2020, she was designated as a “Targeted Person.” She

1]
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 12 of 26 PagelD 108

alleges that as a result deputies visited her home repeatedly and for no reason.
(Dkt. 1, | 13-19). She alleges that deputies told her they were “required to” make
the visits by the ILP. (Dkt. 1, | 20). Deputies sometimes asked others in her
residence to grant permission to enter and sometimes got aggressive, though she
does not allege what form this aggression took in every instance, when these
incidents occurred with any specificity, or exactly what the allegedly unlawful
conduct was on each occasion. (Dkt. 1, | 22-23).

She alleges that on one occasion, she does not say when, her prior landlord
and friend was threatened with a code violation for trash in her yard because
deputies were unsatisfied with her answer as to Taylor’s whereabouts. (Dkt. 1, 7
24). There is no allegation of fact of an arrest or other search or seizure of Taylor. |
There are only vague allusions to searches, or requests for searches. There are no
dates provided. There is no description of the alleged unconstitutional conduct on
the dates or incidents for which a claim is made based on ILP.

The allegations as to Plaintiff Heilman state that her son, not her, was
designated as a “Targeted Person” in 2015 and that she had “repeated visits to her
property” between 2015 and the publication of an article in the Tampa Bay Times

in 2020.' (Dkt. 1, 929-30). Heilman alleges that unidentified deputies at an

 

' Plaintiffs dropped a footnote into their Complaint from a September 3, 2020
article in the Tampa Bay Times criticizing the ILP. (Dkt. 1, p. 2, n. 1.). Some of
their allegations appear to be taken from the article. The article contains a brief

12
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 13 of 26 PagelD 109

unidentified point in time and related to an unspecified visit told her that they were
required by the Sheriff to make unannounced visits. (Dkt. 1, { 31). She alleges
that deputies would “sometimes” walk around her property and look through her
fence, and that on one occasion a deputy knocked on her window with a flashlight.
(Dkt. 1, 32, 33). Plaintiff does not allege when these incidents occurred nor does
she identify specific law enforcement action in a given situation she alleges was
unconstitutional.

Heilman does allege that during an incident in September 2016 she and her
daughter left her home to avoid questions about the whereabouts of her son. She
alleges that she and the daughter had on seat belts but were stopped for seat belt
violations and that she was then arrested for refusing to leave her car. (Dkt. 1, §
35-37). Plaintiff does not allege that the ILP — the Monell basis for the claim —
caused this except to say that generally the ILP caused deputies to sometimes come
to her home searching for her son and that a cascade of events occurred after this

one particular visit resulting in her arrest.

 

link to the Sheriff's Office descriptions and explanations, defending the ILP and
demonstrating why the program is not as the article has mischaracterized it. Even
then, the linkage in the article admits that it is incomplete. Note in particular the
Sheriff's Response to question 2 in the link, explaining that race and gender
identifiers are not part of the process and that the focus is entirely on crimes
actually committed. For purposes of this motion and in particular the need to break
these cases down and separate the precise claims made, the point is that even based
on the article on which Plaintiffs rely it is clear that the incidents of interaction
with Plaintiffs span many different factual scenarios, which cannot fairly be
litigated or tried together.

13
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 14 of 26 PagelD 110

A claim on this particular incident is barred by the statute of limitations.
Under federal law, a § 1983 action accrues when the plaintiff “becomes aware that
he has suffered an injury or has sufficient information to know that he has been
injured.” Helton v. Clements, 832 F.2d 332, 335 (Sth Cir.1987). “Because section
1983 does not contain a statute of limitations, reference must be made to the
limitation periods prescribed by the state in which the litigation arose.” Majette v.
O'Connor, 811 F.2d 1416, 1419 (11th Cir.1987). “[T]he most appropriate statute of
limitations for all section 1983 actions is the personal injury statute of limitations
of the state whose law is to be applied.” Jd. Because the Florida statute of
limitations for personal injury cases is four years, the applicable statute of
limitations in this case is also four years. § 95.11, Fla. Stat. This September 2016
incident, which is the only one described by Heilman with any precision at all,
occurred more than four years prior to filing of the Complaint on March 10, 2021
and so no claim can be made based on it.

Moreover, Heilman does not even allege that the arrest occurred without
probable cause. And, she alleges that she ultimately pled guilty to charges of
misdemeanor battery and obstructing or resisting an officer without violence.

(Dkt. 1, 139). This would bar a Fourth Amendment false arrest claim under Heck. ?

 

* Tf Plaintiffs’ argument is that this incident is not actually sued upon but instead is
offered only as proof of a Monell custom, such argument serves only to highlight
the problems created by the vague pleading and combination of claims into the

14
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 15 of 26 PagelD 111

As to Plaintiff Deegan, she states that her late son developed an addiction to
pain medication, leading him to engage in a series of non-violent crimes. She
alleges that deputies came to her home on numerous occasions between 2016 and
when her son died in 2019. She alleges that as a result of her “perceived failure to
cooperate” with the ILP, she was fined $3,000 for missing house numbers and for
other code violations. She described one incident where deputies left a door open
after an arrest of her son and that a robbery occurred of her unidentified property.
(Dkt. 1, ] 52-65). These are completely different types of claims than the other
Plaintiffs make and the legal issues raised will be different, as well.

Plaintiff Jones states that his son, Robert, Jr., was identified as a “Targeted
Person” and that on one occasion (date unknown) he allowed deputies into his
home to speak to his son, with the deputies finding marijuana in the son’s room
and arresting him. (Dkt. 1, 68-71). Jones clams that “on some occasions” he
arrived home from work to find 18 deputies at his home yelling at his daughters.
(Dkt. 1, J 78). Jones does not indicate when this occurred or what the underlying
reason was for the deputies’ presence. He also alleges that he received code

violations and was arrested in 2015 and 2016 on warrants. (Dkt. 1, ] 80-82).

 

Complaint. If the Plaintiffs do not distinguish between the claims actually being
made and provide basic details of which incidents are actually sued upon versus
which are ancillary proof then it is not possible for the Defendant to determine
exactly what underlying constitutional violation he is being sued for, when it
occurred, the legal theory or constitutional right applicable, or any other relevant
details that would make litigation fair and reasonable.

15
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 16 of 26 PagelD 112

If the arrests were based on facially valid warrants then there is no cause of
action for an unconstitutional arrest. Thornton v. City of Tampa, 2010 WL 427737
*5-6 (M.D.F'la. Feb. 3, 2010). And if the arrests were in 2015 and into April 2016,
they are barred by the statute of limitations. The same is true of searches occurring
in March 2016. (Dkt. 1, { 87-92).

E. Reports of some of the incidents of deputy interactions with

Plaintiffs demonstrates that the claims of the Plaintiffs are too
varied to be joined together under Rule 20.

To illustrate the significant differences between the incidents included in the
Complaint, and in particular the varied legal analyses applicable to them,
Defendant has attached to this motion several reports from the Pasco County
Clerk’s Office, including underlying arrest reports or court dispositions, The Court
should take judicial notice of these at least in relation to that portion of this motion
which urges that these claims cannot be litigated together.

Pursuant to Rule 201 of the Federal Rules of Evidence this Court can take
judicial notice of the attached court records, which case information is available
online on the Pasco County Clerk’s website. See Curry v. TD Ameritrade, Inc.,
662 Fed. Appx. 769, 771, n. 3 (11th Cir. 2016)(citing United States v. Rey, 811
F.2d 1453, 1457 (11th Cir. 1987)(“A court may take judicial notice of its own

records and the records of inferior courts.’””)); See also, 21B Wright & Graham,

Fed, Prac, & Proc. Evid. § 5106.4 (2d ed.)(since the enactment of Rule 201 federal

16
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 17 of 26 PagelD 113

courts can take notice of the records of any court, state or federal). The Court may
take judicial notice of the facts within the records “at any stage of the proceeding”
under Fed. R. Evid. 201(d), including on a motion to dismiss. See Bryant v. Avado
Brands, 187 F.3d 1271, 1277 (11th Cir. 1999).

The attached records show the wide range of circumstances and results
which would necessarily come up as to deputy interactions with Plaintiffs. For
example, although Plaintiffs blame the ILP for all? of their interactions with
deputies, Exhibit A is a docket entry and attached arrest report showing that on
January 4, 2016, Plaintiff Jones was arrested pursuant to an arrest warrant.
Exhibit B shows an additional arrest of Jones occasioned by execution of a search
warrant at his residence. He was charged with marijuana possession (found in his
vehicle, in his room, and in his freezer),

Exhibit C is a complaint affidavit showing that on September 18, 2018,
deputies arrived at Heilman’s residence to make contact with her son in reference
to active probable cause for his arrest. Heilman was alleged to have struck one of
the deputies with a door and she was arrested for battery on a law enforcement

officer; she was also on probation at the time for simple battery, resisting an officer

 

3 Plaintiffs may respond that, well, not a// of our interactions with deputies were
caused by ILP, but some were, That would just prove the main point of this
motion: it is impossible, as pled, to tell which incidents, when, and under what
circumstances, are part of this lawsuit and which are not.

17
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 18 of 26 PagelD 114

-without violence, and providing law enforcement a false name. Court records
included in Exhibit C indicate she pled guilty to the battery charge.

In the Complaint, Plaintiff Heilman describes an incident in September 2016
in which deputies came to her home “asking about her son.” She alleges that this
was because her son was a “Targeted Person” by ILP. She alleges in the
Complaint that she attempted to leave with her daughter, both had seatbelts on, but
that she was stopped for a seatbelt violation and arrested because she would not get
out of her car. (Dkt. 1, 935-37).

Regarding this incident, composite Exhibit D is a series of reports showing
that on September 15, 2016, a deputy spoke to Heilman because her son was
involved in an armed residential burglary. Heilman, however, gave a false name
to the deputy and made false statements. The next day, the deputy came back to
her residence to interview her about her statements and to seize the property and
this was the cause of the interaction leading to her arrest. She was convicted of
various crimes. And on another occasion, in May of 2019, deputies interacted with
Heilman because she made a call for service for a runaway teen. See Exhibit E.

Now, the point of all of this is not to have the Court judge at this time what
actually occurred. It is to illustrate that these encounters are all too different to be

litigated together. Moreover, it is apparent that the ILP may have nothing to do

18
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 19 of 26 PagelD 115

with at least some encounters, i.e. an arrest occasioned by a warrant or a call for
service by the Plaintiff.

F. Count EF for unconstitutional search and seizure does not state a
claim and should be broken into individual claims or cases.

Count I is asserted as brought on behalf of all Plaintiffs and asserts a claim
under the Fourth Amendment “as incorporated into the Fourteenth Amendment”
protecting “individuals’ rights to be secure on their property and free from
unreasonable searches and seizures.” (Dkt. 1, § 225). The Fourth Amendment
deals with searches and seizures, the Fourteenth with due process. Plaintiff makes
no due process claim in the count whereas the count refers repeatedly to searches
and seizures.

Past the label, the allegations are that the ILP caused deputies to come to
Plaintiffs’ homes at different times and repeatedly for purposes of harassment.
That does not describe a search or seizure, yet Plaintiff attempts to merge these
concepts as though all responses to all calls for service, service of warrants or other
process, or simple knock and talks which occurred at odd hours or days apart are
somehow converted into searches as a result of being in some respect “caused” by
the ILP.

More important at this stage, Plaintiff alleges these incidents too vaguely
and in loose combination such that Defendant cannot be expected to answer. Are

we talking about a visit to Defendant Taylor on a particular day: Defendant might

19
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 20 of 26 PagelD 116

answer that such was pursuant to serving a warrant or other legal process. Are we
talking about issuance of a fine for a code violation on some other date to some
other person: That claim might be barred if there was probable cause for it.

It is no answer for Plaintiffs to state that they relate all of their encounters
with law enforcement to a single Monell theory. Not all law enforcement
interactions, even if traceable to the ILP, are going to be unconstitutional.
Plaintiffs should be required to identify for a given Plaintiff the specific law
enforcement action which was unconstitutional.

It is noteworthy in this respect that each of the Plaintiffs seeks, not only
nominal damages tied to their criticism of the ILP, but also compensatory damages
which will be unique to each one, unique to their own claim of arrest, citation for a
code violation, entry onto property, etc. To judge each one will require knowing
why the deputies visited the residence of a given Plaintiff that day and the
circumstances of the encounter. As pled, it is impossible for the Defendant to
respond to these collectivized group allegations.

G. Count II, for violation of freedom of association, fails to state a
claim.

In Count H, Plaintiffs assert a claim for violation of freedom of association.
But, the count drifts back and forth between vaguely and en masse asserting
violations of the rights of family and friends of the Plaintiffs, versus Plaintiffs

claiming that their own associational rights were violated. Compare Dkt. 1, 4 241,

20
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 21 of 26 PagelD 117

242, 243, with 247. Defendant cannot be expected to answer a Complaint which
provides little to no detail on these incidents and appears to on its face to raise
obvious standing issues.

As to friends of the Plaintiffs, Count H fails to state a claim because the
relationship is not adequately described. These would appear to be expressive and
not familial. See e.g. Fagan v. City of Marco Island, 2005 WL 1667662 (July 15,
2005). Although the Complaint alleges that Plaintiffs could have encountered
some law enforcement action based on their having been a family member of a
targeted person, the Complaint fails to allege when, or in what manner, the
Defendant actually infringed on a familial relationship. Florida Action Committee,
Inc. v. Seminole County, 212 F.Supp.3d 1213, 1227-28 (M.D.Fla. 2016)
(discussing intrusion into familial relationship by ordinance). As pled, Plaintiffs
fail to allege facts — as opposed to legal conclusions -- showing that the Defendant
interfered with a familial relationship. And at this point the Defendant has no way
to know which incidents would even be part of such a claim.

H. Counts UT and IV, for violations of procedural and substantive
due process rights, should be dismissed for failure to state a claim
or a more definite statement of the claims alleged.

A procedural due process claim typically involves a claim of entitlement to

specific process from the State and seeks equitable relief, whereas a claim of denial

of substantive due process is the basis for a claim for money damages.

21
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 22 of 26 PagelD 118

Once it has been established that the due process clause applies to an
issue, the question remains what process is due. Cleveland Board of
Education v. Loudermill et al., 470 U.S. 532, 534, 105 S.Ct. 1487,
1489, 84 L.Ed.2d 494 (1985). A substantive due process right is
protected against government actions regardless of the fairness of
procedures used to implement them. McKinney, 20 F.3d at 1556
(quoting Collins v. City of Harker Heights, 503 U.S. 115, 123-25, 112
S.Ct. 1061, 1068, 117 L.Ed.2d 261 (1992)i (quoting Daniels v.
Williams, 474 U.S. 327, 331, 106 S.Ct. 662, 665, 88 L.Ed.2d 662
(1986)).) “Because [a substantive due process] right is fundamental,
no amount of process can justify the infringement.” Jd, On the other
hand, a procedural due process violation is only ripe when the State
fails to provide due process, /d. (quoting Zinermon, 494 U.S. at 123,
110 S.Ct. at 983, 108 L.Ed.2d 100 (1990)). Consequently, the relief
granted for a substantive due process violation is monetary while
process-based remedies are primarily equitable. Jd.

Henniger v. Pinellas County, 7 F.Supp.2d 1334, 1339 (M.D.Fla.1998)

To state a claim for deprivation of procedural due process, Plaintiff must
allege facts sufficient to support three elements: “(1) a deprivation of a
constitutionally-protected liberty or property interest; (2) state action; and (3)
constitutionally-inadequate process,” J.R. v. Hansen, 736 F.3d 959, 965 (11th Cir.
2013) (citing Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir.2003));
Miccosukee Tribe of Indians of Florida v. U.S., 716 F.3d 535, 559 (11th Cir.
2013).

Here, Plaintiffs allege simply that they were not given an opportunity to
apply to be removed from the Targeted Persons list. But, they do not allege that
they are due that specific process under any statute or regulation. And, Plaintiffs

do not describe — especially because they do not assert specific facts for specific

22
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 23 of 26 PagelD 119

instances in a meaningful way — that the actions of the Defendant in a given
situation were conscience shocking so as to represent a substantive due process
violation. Waddell v. Hendry County Sheriff's Office, 329 F.3d 1300, 1305 (11
Cir, 2003) (describing a substantive due process claim as limited to cases where
government has engaged in conduct which shocks the conscience); County of
Sacramento vy. Lewis, 523 U.S. 833 (1998) (“[O]nly the most egregious official
conduct can be said to be arbitrary in the constitutional sense.”).

As pled, insufficient facts are offered from which the Court can glean that a
given law enforcement action on a given day and involving a particular Plaintiff
rose to the level of “conscience shocking” and “the most egregious official
conduct.” Counts II and IV should be dismissed for failure to state a claim.

I, Count V, a claim for violation of equal protection rights, fails to
state a claim for relief.

In Count V, three of the four named Plaintiffs assert an equal protection
claim. These Plaintiffs do not allege that they are members of a protected class.
Rather, they vaguely plead that they were treated differently than other Pasco
County residents because they were designated as “Targeted Persons” by the ILP.
(Dkt. 1, | 274). The Eleventh Circuit recently stated:

When presenting a class of one equal protection claim, a plaintiff

alleges that it is the only entity being treated differently from all other

similarly situated entities, even though it does not belong to a suspect

classification. Vill, of Willowbrook v. Olech, 528 U.S. 562, 564, 120
S. Ct. 1073, 1074-75, 145 L.Ed.2d 1060 (2000) (per curiam). In order

23
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 24 of 26 PagelD 120

to prevail, a plaintiff must show that it “has been intentionally treated
differently from others similarly situated and that there is no rational
basis for the difference in treatment.” Campbell v. Rainbow City, Ala.,
434 F.3d 1306, 1314 (11th Cir. 2006) (quoting Olech, 528 U.S. at
564, 1208S. Ct. at 1074).

In this Circuit, we apply the “similarly situated” requirement “with
rigor.” Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1207 (11th Cir.
2007). “[T]he [entities] being compared ‘must be prima facie identical
in all relevant respects.’ ” Irvin, 496 F.3d at 1204 (emphasis in
original) (quoting Campbell, 434 F.3d at 1314). Put another way,
“[dlifferent treatment of dissimilarly situated persons does not violate
the equal protection clause.” Campbell, 434 F.3d at 1314 (quoting
E&T Realty v. Strickland, 830 F.2d 1107, 1109 (11th Cir. 1987)). A
plaintiff must ultimately show that it and any comparators are
“similarly situated ‘in light of all the factors that would be relevant to
an objectively reasonable governmental decisionmaker.’ ” Douglas
Asphalt Co. v. Qore, Inc., 541 F.3d 1269, 1275 (11th Cir. 2008)
(quoting Griffin Indus, 496 F.3d at 1207).

PBT Real Estate, LLC v. Town of Palm Beach, 988 F.3d 1274, 1285
(11 Cir, 2021).

The only allegation of fact in this count comparing Plaintiffs to other
persons is paragraph 274, which alleges in conclusory fashion that there was an
official policy and widespread custom at the Sheriff's Office to treat family
members and Targeted Persons “differently from the way in which it pursues code

oF

violations for the rest of Pasco County’s residents.” There is no indication as to
which claims this applies to, what the code violations were for, when they
occurred, and whether these other comparator instances are “prima facie identical

in all relevant respects” to Plaintiffs’ incidents.

24
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 25 of 26 PagelD 121

CONCLUSION

As scattered and as unconnected as the claims are, and as vaguely pled as
they are, Plaintiffs fail to state a claim for relief and should be required to offer a
more definite statement. It is also apparent on the face of the Complaint that some
claims, if pled with any specificity as to when they occurred and the circumstances
surrounding them, are going to be barred by the statute of limitations, Heck, or
some other basic §1983 principle. Defendant believes that it is clear based on the
allegations of the Complaint as is that these claims are misjoined. That point will
only become more evident when the Complaint is adequately pled.

Defendant respectfully submits that the Court should dismiss the Complaint
as a shotgun pleading and order that in any repleading the precise underlying
constitutional violations sued upon be identified, and its connection to the ILP
articulated such that Defendant can properly respond to an amended complaint.
Even then, Defendant believes it clear that these claims cannot and should not

litigated as a single case.

25
Case 8:21-cv-00555-SDM-CPT Document 20 Filed 04/22/21 Page 26 of 26 PagelD 122

CERTIFICATE OF SERVICE

J HEREBY CERTIFY that on this 22nd day of April 2021, I electronically
filed the foregoing with the Clerk of the Court by using the CM/ECF system which
will send a notice of electronic filing to the following: Ari S. Bargil, Esquire,
abargil@ij.org, Institute For Justice, 2 8. Biscayne Boulevard, Suite 3180, Miami,
Florida 33131; Joshua A. House, Esquire and Caroline Grace Brothers, Esquire,
jJhouse@ij.org and cgbrothers@ij.org, Institute For Justice, 901 N. Glebe Road,
Suite 900, Arlington, Virginia 22203; and Robert E. Johnson, Esquire,

rjohnson@ij.org, Institute For Justice, 16781 Chagrin Boulevard, Suite 256,

Shaker Heights, Ohio 44120. 2 ae :

THOMAS W. POULTON, ESQ.
Florida Bar No. 0083798
poulton@debevoisepoulton.com
JEFFREY K. GRANT, ESQ.
Florida Bar No. 0091197
grant@debevoisepoulton.com
ERIN M. TUECHE, ESQ.

Florida Bar No. 0045104
tueche@debevoisepoulton.com
ROBERT D. HOLBORN, II, ESQ.
Florida Bar No. 0044186
holborn@debevoisepoulton.com
DeBEVOISE & POULTON, P.A.
Lakeview Office Park, Suite 1010
1035 S. Semoran Boulevard
Winter Park, Florida 32792
Telephone: 407-673-5000
Facsimile: 321-203-4304
Attorneys for Defendant Sheriff Nocco

 

26
